DETAILED ACTION

1.	Claims 1-30 are presented for consideration.

Specification

2.	Examiner requests Applicants to update status of related applications as mentioned in specification.
Claim Objections

3.	Claim 10 is objected to because of the following informalities:  
“each CPU core” of claim 10 should be corrected as “each CPU”
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-30 are rejected over claims 1-27 of U.S. Patent No 11,334,597, and claims 1-17 of U.S. Patent No 11,409,768.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 5, 8-11, 15-21, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. [ US Patent Application 2012/0158650 ].

6.	As per claim 1, Andre discloses the invention as claimed including a data management system [ Figure 5; and paragraph 0065 ], comprising:
	a storage platform comprising a plurality of storage devices [ i.e. grid backend may be implemented using database server 130 ] [ 230, Figure 3; and paragraph 0045 ];
	one or more processors, coupled to the plurality of storage devices [ i.e. processors and memory ] [ paragraph 0034 ];
	a database manager [ i.e. data services for a node ] [ Figure 3; and paragraphs 0053, and 0077 ], executable by and coupled to one or more processors; and
	a plurality of virtual processors operatively coupled to the database manager [ i.e. cache nodes ] [ 302, 304, 306, 308, Figure 3; and paragraphs 0047-0050 ], wherein:
	each virtual processor is associated with at least one central processing unit (CPU) and a cache memory to cache database data from the plurality of storage devices [ i.e. cache nodes contain backend data cached from grid backend ] [ paragraphs 0049, and 0098-0101 ], and
	the database manager further to allocate work to the plurality of virtual processors
to process the database data in response to a query [ i.e. query is received by database server, it is handled by database engine ] [ paragraphs 0036, and 0037 ], wherein the work is allocated based at least in part on an organization of the database data within the plurality of cache
memories associated with the plurality of virtual processors [ i.e. processing query transactions to and from client application and a database server ] [ paragraphs 0043-0048 ] and each of the plurality of virtual processors can access each of the plurality of storage devices [ i.e. splitting horizontal partitions from a set of table within a backend database across cache nodes ] [ Figure 5; and paragraph 0066, and 0067 ].

7.	As per claim 5, Andre discloses wherein the database manager is configured to allocate the work to a plurality of virtual data warehouse instances to process the query [ i.e. data access service for connecting to a node offering requested access to a data item ] [ paragraphs 0036, 0053, and claim 12 ].

8.	As per claim 8, Andre discloses wherein the database manager is external to and separate from computing resources of the plurality of virtual processors [ i.e. database engine ] [ 132, Figure 1; and paragraphs 0036, and 0037 ], and wherein one or more of the plurality of virtual processors are associated with the same CPU [ paragraphs 0098, and 0099 ].

9.	As per claim 9, Andre discloses wherein the plurality of storage devices comprises a plurality of virtual data stores, and a logical mapping between the plurality of virtual data stores [ i.e. splitting horizontal partitions from a set of tables within the backend database across cache nodes ] [ Figure 5; and paragraphs 0066, and 0067 ].

10.	As per claim 10, Andre discloses wherein each CPU core is a physical CPU [ Figure 8 ].

11.	As per claim 11, it is rejected for similar reasons as stated above in claim 1.

12.	As per claim 15, it is rejected for similar reasons as stated above in claim 5.

13.	As per claim 16, Andre discloses wherein the plurality of virtual processors is coupled to the plurality of storage devices, and wherein the plurality of storage devices is external to and separate from the plurality of virtual processors [ i.e. grid backend ] [ 230, Figure 3; and paragraphs 0042, and 0049 ].

14.	As per claim 17, Andre discloses wherein the plurality of storage devices comprises a virtual database [ paragraphs 0065, and 0072 ].

15.	As per claims 18-20, they are rejected for similar reasons as stated above in claims 8-10.

16.	As per claim 21, it is rejected for similar reasons as stated above in claim 1.

17.	As per claim 25, it is rejected for similar reasons as stated above in claim 5.

18.	As per claims 26-30, they are rejected for similar reasons as stated above in claims 16-20.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim(s) 2-4, 6,7, 12-14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. [ US Patent Application No 2012/0158650 ], in view of Gupta et al. [ US Patent No 9,880,933 ].

20.	As per claim 2, Andre does not specifically disclose a metadata manager to determine the organization of the database data within the plurality of cache memories based on metadata associated with the database data.  Gupta discloses a metadata manager to determine the organization of the database data within the plurality of cache memories based on metadata associated with the database data [ i.e. cache management functions module may maintain buffer cache metadata as to whether the buffer cache entries are valid ] [ col 17, lines 32-36 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Andre and Gupta because the teaching of Gupta would enable to provide an enterprise-class database that is highly scalable and extensible [ Gupta, col 5, lines 66-col 6, lines 1 ].

21.	As per claim 3, Andre discloses wherein to allocate the work, the database manager determines which virtual processors of the plurality of virtual processors already cache at least a portion of the database data needed to process the query in an associated cache memory based on the organization of the database data within the plurality of cache memories [ i.e. backend database can be cached in one or several database granularity fabrics ] [ paragraphs 0057-0062 ].

22.	As per claim 4, Gupta discloses wherein the database data is allocated within one or more of the plurality of storage devices associated with the plurality of cache memories based on how frequently the database data is accessed [ i.e. frequency of client requests ] [ col 13, lines 49-61 ].

23.	As per claim 6, Andre discloses wherein the plurality of virtual processors is coupled to the plurality of storage devices, which are external to and separate from the plurality of virtual processors [ i.e. grid backend ] [ 230, Figure 3; and paragraphs 0042, and 0049 ].

24.	As per claim 7, Andre discloses wherein the plurality of storage devices comprises a virtual database [ paragraphs 0065, and 0072 ].

25.	As per claims 12-14, they are rejected for similar reasons as stated above in claims 2-4.

26.	As per claims 22-24, they are rejected for similar reasons as stated above in claims 2-4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446